DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 October 2020 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on March 26, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 9,669,144 and 9,999,714 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  The Double Patenting Rejections have been withdrawn.

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 08 September 2020, with respect to the rejection(s) of claim(s) 16 -  under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of USC 112(a) and (b).  The new rejections are necessitated by amendment.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16 – 21, 24 – 26, 28 – 30, and 32 – 36 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without an evaluation device attached to the at least one optical fiber, the evaluation device arranged for evaluating a preset light quantity transmitted through the optical fiber to determine whether a part of the light quantity is coupled out of the optical fiber along a length of the optical fiber, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
claims 16, 25, 29, and 33 recite a system comprising a catheter having a kink sensor.  The claims describe that the kink sensor comprises at least one optical fiber.  However, one of ordinary skill in the art would not be able to use the invention as claimed.  Would a user look at one end of the optical fiber to see if light shined through?  Would part of the optical fiber need to remain outside the body to be seen?  It is suggested to incorporate the limitations of claim 22 into the independent claims.
Dependent claims 17 – 21, 24, 26, 28, 30, 32 and 34 – 36 are rejected as being dependent upon the rejected independent claims. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 – 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 16, 25, 29, and 33 recite a system comprising a catheter having a kink sensor.  The claims describe that the kink sensor comprises at least one optical fiber.  The kink sensor is so broad that it renders the claims unclear.  Would a user look at one end of the optical fiber to see if light shined through?  Would part of the 
Dependent claims 17 – 21, 24, 26, 28, 30, and 34 – 36 are rejected as being dependent upon the rejected independent claims. 
Claims 18 – 20 and 22 recites the limitation "the optical fiber" in line 1 of each claim.  There is insufficient antecedent basis for this limitation in the claims.
Regarding claims 18 – 22, this should be amended to read “the at least one optical fiber.”
Claim 23 is rejected as being dependent upon rejected claim 22.
Claims 26 and 27 recites the limitation "the optical fiber" in line 1 of each claim.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 26 and 27, this should be amended to read “each optical fiber of the plurality of optical fibers” or “the plurality of optical fibers”.
Claims 30 and 31 recites the limitation "the optical fiber" in line 1 of each claim.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 30 and 31, this should be amended to read “each optical fiber of the plurality of optical fibers” or “the plurality of optical fibers”.
Claim 34 recites the limitation "the optical fiber" in line 1.  There is insufficient antecedent basis for this limitation in the claim. This should be amended to read “the at least one optical fiber”.
Claim 35 is rejected as being dependent upon rejected claim 34.

Allowable Subject Matter
Claims 22, 23, 27, and 31 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M DIETRICH whose telephone number is (571)270-1895.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571)270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792